Citation Nr: 1445645	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back disability.
 
2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.
 
5.  Entitlement to service connection for right carpal tunnel syndrome.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for traumatic brain injury.

8.  Entitlement to service connection for fibromyalgia.
 
9.  Entitlement to service connection for a disability manifested by dizziness.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1984 with additional unverified service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

In December 2010, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  

This matter was previously before the Board in October 2011 at which time the issues captioned above were remanded for additional development.  It is now returned to the Board.  With regard to the issues being decided herein, as will be discussed further below, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the issues on appeal had previously included entitlement to service connection for left carpal tunnel syndrome.  However, during the pendency of this appeal, by rating action dated in December 2012, service connection for left carpal tunnel syndrome was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The issues of service connection for a cervical spine disability, hearing loss, hypertension, right carpal tunnel syndrome, headaches, fibromyalgia, and a disability manifested by dizziness are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  Sleep apnea is not causally or etiologically related to service.

2.  There is no objective diagnosis of traumatic brain injury.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for the establishment of service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2008, December 2008, October 2011, and September 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional records that the RO failed to obtain relevant to the issues decided herein.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in October 2011 in order to obtain any outstanding VA and private treatment records and records from the Social Security Administration; to obtain any available United States Naval Reserve records; and to afford the Veteran VA examination so as to address the etiology of his asserted traumatic brain injury and obstructive sleep apnea.  Thereafter, Social Security Administration and other additional treatment records were associated with the claims file, a Formal Finding on the Unavailability of Service Treatment Records regarding the United States Naval Reserve Records was issued in November 2012, and the Veteran was afforded VA examinations in November 2011.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Sleep Apnea 

The Veteran asserts that he has obstructive sleep apnea that is etiologically related to his period of active service.  During his December 2010 hearing, the Veteran testified that while in service, his roommate always complained to him about his snoring.  He added that his spouse would also complain about his snoring, which prompted him to undergo sleep studies.  He also indicated that Dr. Embley, his private physician, had attributed the obstructive sleep apnea to service.

A review of his available service treatment records reveals that there is no diagnosis of, or treatment for, obstructive sleep apnea during service.

Following service, VA outpatient treatment record beginning in September 2003 show intermittent treatment for obstructive sleep apnea.  He was noted to have been using a continuous airway pressure (CPAP) machine for his sleep apnea since 2003.

A letter from S. Embley, D.O., dated in August 2009, shows that the Veteran was said to have been a patient since January 2008.  Dr. Embley indicated that the Veteran had several diagnoses (such as migraine headaches, tinnitus, cervical spine disorder, hypertension, and others) that more than likely have an initial etiology relating back to injuries sustained in service.  However, Dr. Embley did not refer to obstructive sleep apnea in his correspondence.

A VA examination report dated in November 2011 shows that following review of the Veteran's entire claims file, the VA examiner opined that sleep apnea was less likely than not incurred in, or caused by, military service.  The examiner explained that obstructive sleep apnea had been diagnosed in 2001 per CPRS Pulmonary note.  The Veteran was said to have been checked because his spouse had indicated that he had been "snoring a lot."  The Veteran had noted that he had not been sure how long he had been snoring, but that it had been getting worse.

Having considered the evidence of record, the Board finds that the preponderance of that evidence is against the Veteran's claim of service connection for sleep apnea.  The Veteran has a current diagnosis of obstructive sleep apnea.  As a threshold matter, the first element of service connection is met.  However, a Veteran seeking disability benefits must establish not only the existence of a current disability, but also an etiological connection between his active service and that disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

None of the competent and credible evidence suggests that the Veteran's sleep apnea had its onset during service.  As noted, the Veteran's service treatment records are absent a diagnosis of or evaluation for sleep apnea.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The post-service treatment records provide evidence indicating that sleep apnea began more than 17 years after service.  This intervening lapse of years between his separation from active service and the first documented manifestation of the claimed disorder may be used as probative evidence against the claim.

The VA examiner, as noted above, concluded that the obstructive sleep apnea was not caused or aggravated by service.  This opinion is highly probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to contradict the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Moreover, obstructive sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); as such, consideration under 38 C.F.R. § 3.303(b) is not warranted.  See Walker, supra. 

The statements of the Veteran regarding his sleep problems are credible.  A lay person is competent to provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, whether any symptoms the Veteran manifested in service were signs of sleep apnea, falls outside the realm of common knowledge of a lay person.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given the absence of any competent medical evidence of record suggesting that the Veteran's current sleep apnea is related to military service, including the in-service snoring the Veteran reported, a conclusion by the Board that the Veteran has such a disability due to service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2014); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for sleep apnea must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Traumatic Brain Injury 

The Veteran asserts that he has residuals of a traumatic brain injury sustained in a fall from a 35-foot tower during his period of active service.  During his December 2010 hearing, he testified that he had hit his head on an obstacle on his way down, before landing on his neck.  He described experiencing dizziness, headaches, and related symptoms ever since.

A review of the Veteran's service treatment records reveals that in April 1978, the Veteran was seen for pain in the neck, lumbosacral spine, and left wrist after falling on an obstacle course.  A service treatment record dated in July 1979 references the fall from a 30-foot building in which he landed on his left cervical area.  The diagnosis was cervical, lumbar, and left wrist pain secondary to trauma.  Subsequent service treatment records also show intermittent treatment for reported headaches and dizziness.

Following service, a VA examination report dated in April 1984 shows that the Veteran's history of a fall in service was indicated.

A private medical record from Dr. R. Jacobs, dated in October 1988, shows, in part, that the Veteran had been treated in September 1984 for muscle spasms, numbness, chest pain, sore neck, and headaches.

VA outpatient treatment records dated through 2012 show intermittent treatment for symptoms associated with headaches and dizziness.

A VA Traumatic Brain Injury examination report dated in November 2011 shows that following examination of the Veteran and review of his entire claims file, it was concluded that the Veteran did not have; nor had he ever had a traumatic brain injury or any residuals of a traumatic brain injury.  The Veteran provided a consistent history of falling from the top of a tower while training on a confidence course.  He described falling about 35 feet and striking the back of his head on the ground.  He added that he did not lose consciousness and denied losing any memory around the time of the event.  He indicated that he completed boot camp but felt "dazed" the entire time.  He noted that he felt better thereafter and was able to perform his duties during the next six years.  He described having a constant pressure over his entire head ever since the head injury, and that the headaches persisted and remained stable over time.  

The examiner explained that although the Veteran did fall in service, there was no significant evidence in the service treatment records of traumatic brain injury.  A January 1983 service treatment record was referenced, which assessed symptoms of dizziness and headaches that had begun recently.  It was noted that, by conventional understanding, a traumatic brain injury was said to stabilize within 18 to 24 months of the original injury, and new residuals would not be expected to emerge almost five years later.  The neurological evaluation was said to effectively show no evidence of a traumatic brain injury.  The January 1984 separation examination report was said to have shown a normal neurological and psychiatric evaluation with no evidence of traumatic brain injury.  The examiner concluded that there was no current disability due to traumatic brain injury in service.

Upon review of the evidence, the Board can find no basis upon which to award service connection for residuals of a traumatic brain injury.  Although the Veteran may believe that he suffers from traumatic brain injury, the objective evidence of record suggests otherwise.  Indeed, the November 2011 VA examiner specifically stated that objective testing failed to indicate current disability from traumatic brain injury.  This opinion is highly probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to contradict the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

Congress has specifically limited entitlement where disease or injury has resulted in a current disability.  See 38 U.S.C.A. § 1110.  Hence, because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as specifically having a diagnosis of disability due to traumatic brain injury, his claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (The Board does note that the Veteran has separate pending claims of entitlement to service connection for headaches and a disability manifested by dizziness, which are being further developed in the remand set out below.)

The Board recognizes that the Veteran believes that he has traumatic brain injury related to the fall he experienced in service.  However, a diagnosis of a complex disability and the etiology of such disability is generally a medical determination.  The specific diagnosis in this case falls outside the realm of common knowledge of a lay person.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 303.

As such, the Board finds that the evidence demonstrates that the Veteran does not have a diagnosis of traumatic brain injury. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.

Accordingly, the Veteran's claim of entitlement to service connection for traumatic brain injury must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for sleep apnea is denied.
 
Service connection for traumatic brain injury is denied.


REMAND

Cervical Spine Disorder and Right Carpal Tunnel Syndrome 

The Veteran asserts that he currently has a cervical spine disorder that is the result of the fall from the obstacle course tower experienced during his period of active service.  In the October 2011 remand, the Board requested than an opinion be provided as to the etiology of the asserted cervical spine disorder.  In this regard, the Board instructed the examiner to consider the 1988 statement from Dr. Jacobs as to treatment of the Veteran for neck pains since 1984.

The Veteran underwent a VA examination in November 2011.  The Veteran provided a history of the fall in service consistent with that as set forth above.  Following examination of the Veteran, a diagnosis of cervical spine degenerative arthritis was provided.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner, in part, explained that the service treatment records had verified that the Veteran had fallen off the obstacle course in service, but that there was no mention of any neck pain or neck problems.

The Board finds that the examiner's statement is inconsistent with the medical evidence of record.  Specifically, a service treatment record dated April 3, 1978, documents the fall and shows that the Veteran reported pain of the neck, lumbosacral spine, and left wrist.  Range of motion of the neck was said to be limited due to pain.  A July 1979 clinical record references the fall and indicates that the Veteran landed on his left cervical area.  The provisional diagnosis was cervical, lumbar, and left wrist pain secondary to trauma.  A January 1980 chronological record of medical care shows that the examiner noted that the Veteran's history showed "trauma to the 'C' spine also."  Soon after separation from service, a VA examination report dated in April 1984, shows a diagnosis of a history of cervical strain.  The private medical record from Dr. Jacobs dated in October 1988 indicates that the Veteran was, in pertinent part, being treated for a sore neck and numb hands in September 1984.

As such, the Board finds that an additional examination of the Veteran is required prior to further adjudication of this issue.  (An opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).)

As there is a history of reported numb hands dating back to September 1984, and as the asserted neurologic disability may potentially be related to the asserted cervical spine disorder, the Board finds that the issues are inextricably intertwined.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the right carpal tunnel syndrome claim will be held in abeyance pending the aforestated development.

Headaches, Dizziness, Fibromyalgia, and Hypertension

The Veteran asserts that he currently experiences headaches, dizziness, fibromyalgia, and hypertension that are a result of his period of active service, to include the fall from the obstacle course tower.  In the October 2011 remand, the Board requested than an opinion be provided as to the etiology of the asserted disorders.  In this regard, the Board, in pertinent part, instructed the examiner that if diagnoses of headaches and dizziness were not found to be related to a traumatic brain injury, to provide an opinion as to whether any of those diagnoses is nevertheless related to the Veteran's military service.

The November 2011 VA examiner opined that the headaches and dizziness were less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that a January 1983 service treatment record had referenced symptoms of dizziness and headaches that began somewhat recently, and concluded that by conventional understanding, a traumatic brain injury was said to stabilize within 18 to 24 months of the original injury, and new residuals would not be expected to emerge almost five years later.  In this regard the examiner concluded that the Veteran did not have headaches or dizziness related to traumatic brain injury.  The examiner also concluded that headaches were not shown at the time of the 1978 fall, headaches and dizziness had not been shown at separation from service, and there was no continuity of symptoms in the treatment records after service.

The Board finds that the examiner's opinion is inconsistent with the medical evidence of record.  Specifically, the service treatment records confirm that the Veteran experienced a fall from a tower in 1978 wherein he was noted to have landed either on his left cervical area or on the back of his head.  In October and November 1979, he was treated for otitis externa.  A service treatment record dated in June 1981 shows that he sustained injuries to his eyes after a bottle rocket exploded in his face causing burns to the eyes and skin around his eyes.  A service treatment records dated in September 1982 shows that the Veteran reported getting dizzy after eating sweets.  In December 1982, the Veteran was given an assessment of vertigo, presumably thought of as possible hypoglycemia, or possibly Meniere's disease.  A January 1983 neurological evaluation shows that the Veteran was treated for pressure sensations in the head and dizziness.

The private medical record from Dr. Jacobs dated in October 1988 indicates that the Veteran was, in pertinent part, being treated for headaches in September 1984.  A December 2001 VA medical record shows an impression of fibromyalgia.  A VA outpatient treatment record dated in August 2006 shows an impression of orthostatic hypertension on top of chronic questionable vertigo.  The August 2009 letter from Dr. Embley indicates that migraine headaches and hypertension more than likely had an initial etiology relating back to injuries sustained in service.  

In concluding that there was no continuity of symptoms, the VA examiner failed to consider the post-service outpatient treatment records that show a history of related symptoms.  In this regard, the examiner did not appear to consider the Veteran's competent reports as to the onset and continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The Board also notes that in addressing fibromyalgia, the VA examiner specifically stated, "I do not see formal records diagnosing fibromyalgia in the file."  This also appears inconsistent with the medical evidence of record as the December 2001 VA medical record shows fibromyalgia.  An opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal, 5 Vet. App. at 458.  As such, an additional examination of the Veteran must be undertaken.

Hearing Loss

The Veteran asserts that he currently experiences bilateral hearing loss that is manifested as a result of his period of active service.  In the October 2011 remand, the Board requested an opinion as to whether it was at least as likely as not that the Veteran's hearing loss was related to his active service.

The November 2011 VA examiner concluded that the Veteran's hearing loss was not related to his active service.  The examiner reasoned that hearing was within normal limits one month before entering service and hearing was still within normal limits three weeks before leaving active service.  The examiner added that the most pronounced effects of a given noise exposure to pure tone were measurable immediately following the exposure.  Most recovery to stable thresholds occur within 30 days, therefore, it did not appear that the Veteran suffered hearing loss from military noise exposure.  The examiner noted that hearing loss associated with the fall would have also been expected to occur at the time of the accident.

The Board finds that this VA medical opinion is inadequate.  In this regard, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The VA examiner also did not take into account the lay statements provided by the Veteran and his mother alleging onset of symptoms in service and continuity since.  See Dalton, 21 Vet. App. at 23 (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Moreover, it does not appear that the VA examiner considered the June 1981 bottle rocket explosion near the Veteran's face.  In this regard, the examiner initially indicated that he had not reviewed the Veteran's claims file, but did indicate that he had reviewed a prior VA audiology examination report.  A February 2010 VA audiology examination report, however, incorrectly notes that the Veteran's civilian noise exposure included an incident in which a bottle rocket exploded near him.  As such, it appears that the examiner's opinion is potentially based upon an inaccurate factual premise and, therefore, is of limited probative value, if any.  See Reonal, 5 Vet. App. at 458.  As such, an additional examination of the Veteran must be undertaken.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with a physician so as to assess the precise nature and etiology of the asserted cervical spine disability and right carpal tunnel syndrome.  The claims file and a copy of this remand must be provided to the examiner and reviewed as part of the examination. 

The examiner is requested to provide an opinion as to the following:

(a)  Is it at least as likely as not that any diagnosed  cervical spine disorder is related to the Veteran's active service, to specifically include the April 1978 fall from an obstacle course tower?

The examiner is advised that the service treatment records document as follows:

- An April 3, 1978, service treatment record documents the fall and states that the Veteran reported pain of the neck, lumbosacral spine, and left wrist.  Range of motion of the neck was said to be limited due to pain.  

- A July 1979 clinical record references the fall and indicates that the Veteran landed on his left cervical area.  The provisional diagnosis was cervical, lumbar, and left wrist pain secondary to trauma.

- A January 1980 chronological record of medical care shows that the examiner noted that the Veteran's history showed "trauma to the 'C' spine also."  

Following service, the medical evidence includes the following:

- An April 1984 VA examination report shows a diagnosis of a history of cervical strain.

- An October 1988 private medical record from Dr. Jacobs indicates that the Veteran was treated for a sore neck and numb hands in September 1984.

- An August 2009 private medical record from Dr. Embley indicates that a cervical spine disorder more likely than not has an initial etiology to injuries sustained in service.

(b)  Does it appear from the record that arthritis of the cervical spine manifested itself within one year of separation from service?

(c)  Is it at least as likely as not that any diagnosed  cervical spine disorder was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected recurrent lumbosacral strain with degenerative arthritis and degenerative disc disease?

(d)  Is it at least as likely as not that any diagnosed  cervical spine disorder has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected recurrent lumbosacral strain with degenerative arthritis and degenerative disc disease?

(If a current cervical spine disability is aggravated by a  service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.)

(e)  Is it at least as likely as not that any diagnosed right carpal tunnel syndrome is related to the Veteran's active service, to specifically include the April 1978 fall from an obstacle course tower?

(f)  Is it at least as likely as not that any diagnosed neurologic disability affecting the right wrist was caused (in whole or in part) by the a service-connected disability, to specifically include the cervical spine disability?

(g)  Is it at least as likely as not that any diagnosed right wrist neurologic disability has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the cervical spine disability?

(If a current right wrist disability is aggravated by a  service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.)

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with a physician to assess the precise nature and etiology of the asserted headaches, dizziness, fibromyalgia, and hypertension.  The claims file and a copy of this remand must be provided to the examiner and reviewed as part of the examination. 

The examiner is requested to provide an opinion as to the following: 

(a)  Is it at least as likely as not that any disability other than traumatic brain injury that is manifested by headaches, dizziness, fibromyalgia, and/or hypertension is related to the Veteran's active service?  (In the decision set forth above, service connection for traumatic brain injury has been denied.  Consequently, the question remaining is whether any other disability causes headaches, dizziness, fibromyalgia, or hypertension, and whether any such disability is traceable to military service.)

The examiner is advised that the service treatment records document as follows:

- Service treatment record confirm that the Veteran fell from an obstacle course tower (described as 25 to 35 feet high) wherein he was said to have fallen on his left cervical area or on the back of his head.  

- October and November 1979 service treatment records show treatment for otitis externa. 

- June 1981 service treatment records show the Veteran sustained injuries to his eyes after a bottle rocket exploded in his face causing burns to the eyes and skin around his eyes.

- September 1982 service treatment records show the Veteran reported getting dizzy after eating sweets.

- December 1982 service treatment records show an assessment of vertigo, presumably thought of a possible hypoglycemia, possibly Meniere's disease.

- A January 1983 neurological evaluation shows that the Veteran was treated for pressure sensations in the head and dizziness.

Following service, the medical evidence includes the following:

- The October 1988 private medical record from Dr. Jacobs indicates that the Veteran was being treated for headaches in September 1984.

-  A December 2001 VA medical record shows an impression of fibromyalgia.

- A VA outpatient treatment record dated in August 2006 shows an impression of orthostatic hypertension on top of chronic questionable vertigo.

- The August 2009 letter from Dr. Embley indicates that migraine headaches and hypertension more than likely had an initial etiology relating back to injuries sustained in service.  

(b)  Is it at least as likely as not that an organic disease of the nervous system (other than due to traumatic brain injury) had manifested itself to a compensable degree within one year of separation from service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular disability manifested by headaches, dizziness, fibromyalgia, and/or hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted. The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from (i) the fall from a 25 to 35 foot high obstacle course tower in service wherein his left ear had been lacerated, (ii) the in-service diagnosis of otitis externa, (iii) the in-service vertigo, dizziness, and possible Meniere's disease, and (iv) the in-service incident wherein a bottle rocket exploded near the Veteran's face.  

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory function even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory function would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion given is required.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the claims remaining on appeal.  If a benefits sought remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for reply.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this appeal as a result of this action.

This case must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


